Title: From Benjamin Franklin to Joseph Priestley, 3 October 1775: extract
From: Franklin, Benjamin
To: Priestley, Joseph


Dear Sir,
Philadelphia, 3d Octob. 1775.
I am to set out to-morrow for the camp, and having but just heard of this opportunity, can only write a line to say that I am well and hearty. Tell our dear good friend . . ., who sometimes has his doubts and despondencies about our firmness, that America is determined and unanimous; a very few tories and placemen excepted, who will probably soon export themselves. Britain, at the expence of three millions, has killed 150 Yankies this campaign, which is £20,000 a head; and at Bunker’s Hill she gained a mile of ground, half of which she lost again by our taking post on Ploughed Hill. During the same time 60,000 children have been born in America. From these data his mathematical head will easily calculate the time and expence necessary to kill us all, and conquer our whole territory. My sincere respects to . . ., and to the club of honest whigs at.. . . Adieu. I am ever Yours most affectionately,
B. F.
